IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                  June 19, 2008
                                 No. 08-40108
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

ANGEL REYES-FIGUEROA

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 1:07-CR-614-ALL


Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.
PER CURIAM:*
      Angel Reyes-Figueroa (Reyes) pleaded guilty to unlawfully attempting to
enter the United States after deportation. On appeal, Reyes challenges the
district court’s characterization of his prior Texas conviction of unauthorized use
of a motor vehicle as an aggravated felony. Reyes concedes that this issue is
foreclosed, but he nevertheless seeks to preserve it for Supreme Court review in
light of the Supreme Court’s decision in Leocal v. Ashcroft, 543 U.S. 1 (2004). As



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 08-40108

Reyes concedes, this issue is foreclosed. See Brieva-Perez v. Gonzales, 482 F.3d
356 (5th Cir. 2007); United States v. Galvan-Rodriguez, 169 F.3d 217 (5th Cir.
1999). Accordingly, Reyes’s motion for summary disposition is GRANTED and
the district court’s judgment is AFFIRMED.




                                       2